Citation Nr: 1821270	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly pension (SMP) based on non-service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The appellant had active military service for training from March 16, 1972 to June 8, 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In February 2017, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant waived RO consideration of any evidence subsequently received by VA.


FINDINGS OF FACT

1.  The appellant's period of service was from March 16, 1972 to June 8, 1972; less than ninety days.

2.  The appellant was not discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met. 
38 U.S.C.A. §§ 101 (2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for the requisite period of time noted below, and is 65 years of age or older or is permanently and totally disabled from nonservice-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements. 38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3. 

To be eligible for non-service connected pension, including increased rates of pension, or special monthly pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war. 38 U.S.C.A. § 1521 (j). 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person: or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 C.F.R. § 3.3 (a)(3)(vi)(B).

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See id.; 38 C.F.R. § 3.3 (a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year. See 38 C.F.R. § 3.23 (a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran. See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23 (b). 

Analysis

The appellant is not in receipt of service connection for any disability.  She contends that she served 90 days during a period of war and thus, meets one of the essential criteria for non-service-connected pension.  The Board finds that she does not have this essential time period element and that further discussion of the remaining elements (i.e. age, permanent and total disability, and net worth and annual income requirements) is not necessary.  The most probative evidence reflects that the appellant was discharged from service on June 8, 1972 and had approximately one week less than the required 90 days of service. 

The appellant testified at the 2017 Board hearing that she was coerced (i.e. scared) into signing a DD 214 eight days prior to her alleged actual discharge date.  She testified that she still served in uniform until the 90th day after entrance.  She further testified that on June 8, 1972, she was told to sign her discharge papers or that she would be "subject to being put in the brig".  

The appellant's Certificate of Release or Discharge from Active Duty, DD Form 214, reflects that she had active service from March 16, 1972 to separation on June 8, 1972.  Her service treatment records (STRs) reflect that she was found physically qualified for discharge on June 2, 1972.  A June 6, 1972 psychiatric evaluation is also of record; it notes numerous preexisting conditions (the reasons for her separation).  A Medical Report Cover Sheet from the Naval Training Center (NTC) dispensary to the Chief of Naval Personnel, dated June 8, 1972, reflects that the appellant "was discharged this date from the U.S. Naval Service."  Thus, the evidence reflects that in the first week of June 1972, the appellant underwent physical evaluation for discharge and was discharged on June 8, 1972; there are no STRs dated after June 8, 1972.

The appellant's Enlisted Performance Record reflects that her date of discharge was June 8, 1972.  Her History of Assignments reflects that her date of discharge was June 8, 1972.  Her Administrative Remarks document reflects that on June 8, 1972, she acknowledged that she was not recommended for reenlistment.  There are no military personnel records after June 8, 1972.

The United States Court of Appeals for Veterans Claims (Court) has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530 (1992). Further, "service department findings are binding on VA for purposes of establishing service in the U.S. Armed forces." Id.

For entitlement to compensation, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, the VA shall request verification of service from a service department. 38 C.F.R. § 3.203 (2005).

Generally, a service department determination as to an individual's military service shall be binding upon VA unless a reasonable basis exists for questioning it.  Here, the Board does not find that a reasonable basis exists to question the service department determination with respect to the Veteran's dates of service.

The Board also notes that it was not until four decades after separation from service, and after applications for service connection had been denied, and after numerous statements that her discharge date was June 8, 1972, that the appellant first alleged a later discharge date.  Moreover, she has not provided a logical credible explanation as to why she would be threatened to be incarcerated (i.e. put in the brig) for not signing her DD 214 on a certain date, or why someone from the dispensary would lie in a record to the Chief of Naval Personnel and state that she was discharged on June 8, 1972 if she was not so discharged.
 
In addition, in 1972 when filing a claim for service connection for a preexisting heart disability and a back disability, the appellant listed her dates of service as being from March 16, 1972 to separation on June 8, 1972.  This document was signed on July 13, 1972.  Thus, if the appellant had actually had service until approximately June 15th or 16th, it seems more than reasonable that she would have reported that date, rather than a week earlier.    

In September 1972, the appellant completed an FL 07-2 and again stated that she separated from service on June 8, 1972.

In correspondence received by VA in March 1973, the appellant stated "I entered the U.S. Navy on March 16, 1972 and was discharged on June 8, 1972." 

Thus, she herself repeatedly listed June 8, 1972 as her discharge date in the year after separation from service. 

Four decades later, in her August 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the appellant asserted as follows: "I served 3 full months in the Navy in 1972.  They did not give correct information at discharge.  I was not given credit for 8 days." 

The appellant's reported history of remaining on active duty until completion of 90 days is not credible in light of the consistent reference in her service records as to a discharge date of June 8, 1972 and her statements in the year after discharge.

In sum, the appellant did not have 90 days or more service during a period of war, she did not have 90 days which began or ended during a period of war, she was not discharged during a period of war for a service-connected disability, and she did not have an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  Thus, she has not had the requisite service and is not entitled to non-service-connected pension, including special monthly pension, under the law.


ORDER

Entitlement to special monthly pension (SMP) based on non-service-connected disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


